Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 & March 17, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 15, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FLEUREAU et al (US 2019/0147612).

As per claim 1 FLEUREAU et al depicts in figure 1 & figure 3 and discloses: A method of data reduction, the method comprising: obtaining, from a memory 31, 34 & 331 { figure 3 } of an electronic device 30 connected to a head mounted display (HMD 39) { [0055] According to a particular embodiment, display devices 39 are integrated in the device 30 (e.g. HMD, smartphones, or tablets). }, a first reference frame 10 { [0031] Absolute and differential pose sensors are associated respectively with the frame of reference in which the pose is estimated and with the device }, wherein the first reference frame 10 comprises a first set of pixels {  [0024] Determine the final pose information according to a difference between the intermediate pose information and the initial pose information, the data representative of a differential pose information and an information representative of a visual perception of the current image displayed on said rendering device. Note: images comprise a set of pixels } associated with a first time 13 { figure 1 }; rendering, at the electronic device 30, a source image as a new frame, wherein the new frame comprises a second set of pixels associated with a display to be provided by the HMD 39 at a second time 14 subsequent to the first time 13 { [0031] }; generating, by the electronic device 30, a differential frame, wherein the differential frame is based on a difference operation between pixels of the new frame with pixels of the first reference frame 10 to identify pixels unique to the new frame { [0033] In FIG. 1, data from absolute pose sensors constitute a first pose estimation 11 which vary over the time and data from differential pose sensors are cumulated to constitute a second pose estimation 12 which vary over the time independently from the first pose 11 }; sending the differential frame to the HMD 39; and storing the new frame in the memory 31, 34 & 331 of the electronic device 30 as a second reference frame 11.

As per claims 5, 15 and 25 FLEUREAU et al discloses: The method of claim 1, further comprising: selecting one of a plurality of encoding modes based on at least one of a size of the differential frame or head pose data 10, 11 & 12 received by the electronic device 30 from the HMD 39; and encoding the differential frame using the selected encoding mode. { [0078] The formatting may include, for example, encoding a data stream and modulating a carrier with the encoded data stream. }

As per claim 11 FLEUREAU et al discloses: An electronic device 30 comprising: a processor 32 {figure 3}; and a memory 31, 34 & 331 containing instructions, which, when executed by the processor 32, cause the electronic device 30 to: obtain, from the memory 31, 34 & 331 of the electronic device 30, a first reference frame 10 { figure 1}, wherein the first reference frame 10 { [0031] Absolute and differential pose sensors are associated respectively with the frame of reference in which the pose is estimated and with the device } comprises a first set of pixels {  [0024] Determine the final pose information according to a difference between the intermediate pose information and the initial pose information, the data representative of a differential pose information and an information representative of a visual perception of the current image displayed on said rendering device. Note: images comprise a set of pixels } associated with a first time 13 , render, at the electronic device 30, a source image as a new frame, wherein the new frame comprises a second set of pixels associated with a display to be provided by a head mounted display (HMD 39) { [0055] According to a particular embodiment, display devices 39 are integrated in the device 30 (e.g. HMD, smartphones, or tablets). }, a first reference frame 10 { [0031] Absolute and differential pose sensors are associated respectively with the frame of reference in which the pose is estimated and with the device } communicatively connected to the electronic device 30 at a second time 14 subsequent to the first time 13, generate a differential frame, wherein the differential frame is based on a difference operation between pixels of the new frame with pixels of the first reference frame 10 to identify pixels unique to the new frame{ [0033] In FIG. 1, data from absolute pose sensors constitute a first pose estimation 11 which vary over the time and data from differential pose sensors are cumulated to constitute a second pose estimation 12 which vary over the time independently from the first pose 11 }, send the differential frame to the HMD 39, and store the new frame in the memory 31, 34 & 331 of the electronic device 30 as a second reference frame 11.


As per claim 21 FLEUREAU et al depicts in figures 1 & 3 and discloses: A non-transitory computer-readable medium, containing instructions, which when executed by a processor 32, cause an electronic device 30 to: obtain, from a memory 31, 34 & 331 { figure 3 }  of the electronic device 30, a first reference frame 10, wherein the first reference frame 10 comprises a first set of pixels {  [0024] Determine the final pose information according to a difference between the intermediate pose information and the initial pose information, the data representative of a differential pose information and an information representative of a visual perception of the current image displayed on said rendering device. Note: images comprise a set of pixels } associated with a first time 13 {figure 1} render, at the electronic device 30, a source image as a new frame, wherein the new frame comprises a second set of pixels associated with a display to be provided by a head mounted display (HMD 39) { [0055] According to a particular embodiment, display devices 39 are integrated in the device 30 (e.g. HMD, smartphones, or tablets). } communicatively connected to the electronic device 30 at a second time 14 subsequent to the first time 13 {[0031] }, generate a differential frame, wherein the differential frame is based on a difference operation between pixels of the new frame with pixels of the first reference frame 10 to identify pixels unique to the new frame { [0033] In FIG. 1, data from absolute pose sensors constitute a first pose estimation 11 which vary over the time and data from differential pose sensors are cumulated to constitute a second pose estimation 12 which vary over the time independently from the first pose 11 }, send the differential frame to the HMD 39, and store the new frame in the memory 31, 34 & 331 of the electronic device 30 as a second reference frame 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-10, 12-14, 16-20, 22-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over FLEUREAU et al (US 2019/0147612) in view of Kuwahara et al (US 2018/0047332)

As per claims 2, 12 and 22 FLEUREAU et al discloses: further comprising: receiving, at the electronic device 30, from the HMD 39, head pose data 10, 11 & 12 { figure 1 & [0034] }

As per claim 6 FLEUREAU et al depicts in figures 1 & 3 and discloses: A method of data reduction, the method comprising: receiving, at a head mounted display (HMD 39), from an electronic device 30, a differential frame  { [0009] Determining the final pose information according to a difference between the intermediate pose information and the initial pose information, the data representative of a differential pose information and an information representative of a visual perception of the current image displayed on the rendering device. &  [0031] Absolute and differential pose sensors are associated respectively with the frame of reference in which the pose is estimated and with the device } , wherein the differential frame comprises a set of pixels unique to a new frame { [0004]  Differential pose sensors measure a change in the pose, the new pose being determined by adding the detected change to the known pose. }; obtaining, from a memory 31, 34 & 331 of the HMD 39, a first reference frame 10; obtaining, from a motion sensor { [0004] Differential pose sensors are sensors which are associated with the object itself and detect its movements. Gyroscopes and accelerometers are typically used in Inertial Measurement Units (IMU). These sensors do not directly measure the pose of the objects. Differential pose sensors measure a change in the pose, the new pose being determined by adding the detected change to the known pose. } of the HMD 39, head pose data 10, 11 & 12; generating the new frame at the HMD 39 by combining the first reference frame 10 with the differential frame; 

As per claims 7, 17 and 27 FLEUREAU et al discloses:, further comprising: sending, by the HMD 39, the head pose data 10, 11 & 12 to the electronic device 30; 

As per claims 8, 18 and 28 FLEUREAU et al discloses: wherein the differential frame is based on a correction to the new frame based on head pose data 10, 11 & 12 previously sent from the HMD 39. { [0004]  Differential pose sensors measure a change in the pose, the new pose being determined by adding the detected change to the known pose. }

As per claims 9, 13, 19  and 29 FLEUREAU et al discloses: wherein the head pose data 10, 11 & 12 comprises a predicted head pose. { [0033] In FIG. 1, data from absolute pose sensors constitute a first pose estimation 11 which vary over the time and data from differential pose sensors are cumulated to constitute a second pose estimation 12 which vary over the time independently from the first pose 11. }

As per claims 10, 20 and 30 FLEUREAU et al discloses: identifying an encoding mode applied to the differential frame received from the electronic device 30 { [0078] The formatting may include, for example, encoding a data stream and modulating a carrier with the encoded data stream. }; and decoding the differential frame according to the identified encoding mode, wherein the encoding mode is based on at least one of a size of the differential frame or head pose data 10, 11 & 12 received by the electronic device 30 from the HMD 39. { [0076] Implementations of the various processes and features described herein may be embodied in a variety of different equipment or applications, particularly, for example, equipment or applications associated with data encoding, data decoding, view generation, texture processing, and other processing of images and related texture information and/or depth information.}

As per claim 16 FLEUREAU et al discloses: A head mounted display (HMD 39) comprising: a motion sensor { [0004] Differential pose sensors are sensors which are associated with the object itself and detect its movements. Gyroscopes and accelerometers are typically used in Inertial Measurement Units (IMU). These sensors do not directly measure the pose of the objects. Differential pose sensors measure a change in the pose, the new pose being determined by adding the detected change to the known pose. }; a processor 32; and a memory 31, 34 & 331 containing instructions, which, when executed by the processor 32, cause the HMD 39 { [0055] According to a particular embodiment, display devices 39 are integrated in the device 30 (e.g. HMD, smartphones, or tablets). } to: receive from an electronic device 30, a differential frame, wherein the differential frame comprises a set of pixels unique to a new frame { [0004]  Differential pose sensors measure a change in the pose, the new pose being determined by adding the detected change to the known pose. }, obtain, from the memory 31, 34 & 331, a first reference frame 10, obtain, from the motion sensor, head pose data 10, 11 & 12, generate the new frame at the HMD 39 by combining the first reference frame 10 with the differential frame, 

As per claim 26 FLEUREAU et al depicts in figures 1 & 3 and discloses: A non-transitory computer-readable medium containing instructions, which, when executed by a processor 32, cause a head mounted display (HMD 39) to: receive from an electronic device 30, a differential frame { [0009] Determining the final pose information according to a difference between the intermediate pose information and the initial pose information, the data representative of a differential pose information and an information representative of a visual perception of the current image displayed on the rendering device. &  [0031] Absolute and differential pose sensors are associated respectively with the frame of reference in which the pose is estimated and with the device }, wherein the differential frame comprises a set of pixels unique to a new frame, obtain, from a memory 31, 34 & 331, a first reference frame 10, obtain, from a motion sensor { [0004] Differential pose sensors are sensors which are associated with the object itself and detect its movements. Gyroscopes and accelerometers are typically used in Inertial Measurement Units (IMU). These sensors do not directly measure the pose of the objects. Differential pose sensors measure a change in the pose, the new pose being determined by adding the detected change to the known pose. }  of the HMD 39, head pose data 10, 11 & 12, generate the new frame at the HMD 39 by combining the first reference frame 10 with the differential frame, 

Regarding claims 2, 12 and 22 FLEUREAU et al is silent as to: wherein rendering the new frame comprises at least one of performing a three-dimensional rotation or a three-dimensional translation of the source image based on the head pose data 10, 11 & 12. With respect to claims 2 and 12 Kuwahara et al discloses:  wherein rendering the new frame comprises at least one of performing a three-dimensional rotation or a three-dimensional translation of the source image based on the head pose data.  { [0022] For example, if the user 102 quickly rotates their head, depending on the latency of a graphics rendering pipe and/or a large distance movement of the user's head between when the image is rendered and when it is displayed, a needed adjustment could be very large. }

Regarding claims 3 and 23 FLEUREAU et al is silent as to: wherein the head pose data 10, 11 & 12 comprises a predicted head pose.  With respect to claims 3 and 23 Kuwahara et al discloses:, wherein the head pose data comprises a predicted head pose.  { [0053] As illustrated in FIG. 9, the system predicts where the head will be at some future point in time based on motion data. In some embodiments, head motion may be predicted using various techniques. For example, some head movements may include normal acceleration followed by deceleration. Possible head motions may be predictable in various embodiments. For example, when the head is moving the predicted position and orientation of the head can be accurately made according to some embodiments. }

Regarding claims 4, 14 and 24 FLEUREAU et al is silent as to: wherein the electronic device 30 updates the first reference frame 10 prior to generating the differential frame, by performing an image reprojection warp based on head pose data 10, 11 & 12 associated with a third time 15 subsequent to the first time 13, and wherein the differential frame is based on a difference operation between pixels of the new frame with pixels of the updated first reference frame 10 to identify pixels unique to the new frame. With respect to claims 4, 14 and 24 Kuwahara et al discloses: The method of claim 1, wherein the electronic device updates the first reference frame prior to generating the differential frame, by performing an image reprojection warp based on head pose data associated with a third time  subsequent to the first time, and wherein the differential frame is based on a difference operation between pixels of the new frame with pixels of the updated first reference frame to identify pixels unique to the new frame. { [0019] Time warping is a method in which a large rendered image target is prepared and content to be displayed on the HMD is adjusted to account for the delta (or difference) in the field of view (FOV) due to head movement of a user of the HMD between the time that the target image is rendered and when it is actually displayed on the HMD. & [0024] Determine the final pose information according to a difference between the intermediate pose information and the initial pose information, the data representative of a differential pose information and an information representative of a visual perception of the current image displayed on said rendering device. Note: images comprise a set of pixels }

Regarding claims 6 and 16 FLEUREAU et al is silent as to: performing an image reprojection warp on the new frame based on the head pose data 10, 11 & 12; and subsequent to performing the image reprojection warp, outputting the new frame to a display of the HMD 39.  With respect to claims 6 and 16 Kuwahara et al discloses:  performing an image reprojection warp on the new frame based on the head pose data; and subsequent to performing the image reprojection warp, outputting the new frame to a display of the HMD.  { [0019] Time warping is a method in which a large rendered image target is prepared and content to be displayed on the HMD is adjusted to account for the delta (or difference) in the field of view (FOV) due to head movement of a user of the HMD between the time that the target image is rendered and when it is actually displayed on the HMD. & [0024] Determine the final pose information according to a difference between the intermediate pose information and the initial pose information, the data representative of a differential pose information and an information representative of a visual perception of the current image displayed on said rendering device. }

Regarding claims 7, 17 and 27 FLEUREAU et al is silent as to: subsequent to performing the image reprojection warp, storing the new frame as a second reference frame 11.  With respect to claims 7 and 17 Kuwahara et al discloses: subsequent to performing the image reprojection warp, storing the new frame as a second reference frame. { [0024] According to some embodiments, actual rendered image 214 can be adjusted (for example, using a time warp implementation). The adjustment is made from the initial rendering 204, which is also shown as initial rendering 216 in dotted lines in FIG. 2 for comparison purposes. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method and device of FLEUREAU et al with three-dimensional rotation or a three-dimensional translation of the source image based on the head pose data including predicted head pose and performing the image reprojection warp as taught by Kuwahara et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide three-dimensional rotation or a three-dimensional translation of the source image based on the head pose data including predicted head pose and performing the image reprojection warp to provide “a more accurate assessment can be made of the image needed to be rendered for the user to see the updated image information correctly.”  See [0024] of Kuwahara et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd